Carpenter, J.
I concur in the same result. It is proper to add that I do not concur in so much of the opinion delivered by Justice Randolph as assumes that the title of the riparian owner extends only to high water mark. The only express decision in this State is that in the case of Bell v. Gough, and that case is still subjudice. In Arnold v. Mundy and in Martin v. Waddell the common law rule was referred to, and in both cases it was assumed to be the law of this State, but in neither case was this point directly involved. The question whether a legal rule prevails in this State still seems to be open, and as it may soon be brought before this Court for adjudication, some of my brethren as well as myself, desire now to withhold any expression, of opinion on this point.
The order dissolving the injunction was unanimously reversed.